Citation Nr: 0822170	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-24 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right foot and ankle 
disability, to include Achilles tendonitis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 1946 
and from October 1950 to November 1951.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to service connection for 
right Achilles tendonitis, previously claimed as a right foot 
and ankle disorder.  

In June 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.

A motion to advance this case on the Board's docket was 
received and granted by the Board in June 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  

In July 2007 and March 2008, the Board remanded the claim for 
additional development and adjudicative action.  The case has 
been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  There is no competent evidence of a current right foot 
and ankle disability, to include Achilles tendonitis, and in 
the alternative, even if assuming a disorder is present, 
there is no competent evidence of record showing that it had 
its onset in, increased in severity during, or is in any way 
related to, active duty.  




CONCLUSION OF LAW

A right foot and ankle disability, to include Achilles 
tendonitis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b).  Determination of the existence of a pre-existing 
condition may be supported by contemporaneous evidence, or 
recorded history in the record, which provides a sufficient 
factual predicate to support a medical opinion, see Miller v. 
West, 11 Vet. App. 345, 348 (1998), or a later medical 
opinion based upon statements made by the veteran about the 
pre-service history of his/her condition.  Harris v. West, 
203 F.3d. 1347 (Fed. Cir. 2000).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

During the June 2007 hearing, the veteran testified that in 
the summer of 1950, he injured his right foot and ankle while 
riding a horse.  He explained that this accident occurred 
during his inactive duty, and his right foot and ankle was 
placed in a cast for approximately three to four weeks.  The 
veteran contends that his right foot and ankle disability 
increased in severity upon entry into active duty in October 
1950.  

The Board has carefully reviewed the evidence of record and 
finds that a preponderance of the evidence is against the 
grant of service connection for a right foot and ankle 
disability, to include Achilles tendonitis.  The Board notes 
that the veteran's entrance examination dated April 1944 for 
his first period of active service, reflected no "spine and 
extremities (bones, joints, muscles, feet)" abnormalities.  
Upon discharge in June 1946, examination of the veteran 
reflected normal spine and extremities (bones, joints, 
muscles, feet).  

Upon entry into his second period of active duty, the 
veteran's October 1950 examination noted a chip fracture of 
the right ankle in June 1950.  Thereafter, x-rays taken in 
October 1950 demonstrated a fracture of the posterior 
tubercle of the talus with posterior displacement.  The 
veteran was diagnosed with an old fracture of the right 
ankle.  In January 1951, service treatment records indicated 
that the veteran reported to sick call for complaints of pain 
and mild swelling in the ankle with prolonged walking.  The 
veteran stated that a horse fell on him in June 1950, and 
since the accident, his ankle has become sufficiently 
discomforting and prohibits his field training in radio 
school.  X-rays revealed an irregular bony fragment off the 
posterior aspect of the talus.  For further treatment and 
study, the veteran was transferred to the U.S. Naval 
Hospital, and on January 16, 1951, the veteran underwent an 
ostectomy, posterior tip of the right talus.  In March 1951, 
the veteran's diagnosis was changed to "fracture/small 
N.E.C. [not elsewhere classified], talus, right."  It was 
also noted as existing prior to entry into active military 
service and actually occurring during the veteran's civil 
life.  Additional x-rays taken in June 1951 revealed slight 
spuring of the anterior tibial surface of the right ankle, 
and the veteran was hospitalized in July 1951 for orthopedic 
observation.  Examination of the veteran during that time 
revealed no abnormality of the right ankle other than a well-
healed operative scar posterior to the lateral malleolus.  X-
rays showed no evidence of a recent or old fracture, and the 
veteran's ankle mortise was normal.  Finally, the veteran's 
November 1951 release to inactive duty examination reported 
no abnormalities associated with the spine or other 
musculoskeletal defects (bones, joints, muscles, feet).  

Post service treatment records reflect complaints and 
treatment for a right foot and ankle condition.  In December 
2003, private treatment records note the veteran's complaints 
of right foot pain and swelling for approximately one week.  
The veteran was diagnosed with Achilles tendonitis, 
prescribed Naproxen, requested to do stretching exercises, 
and to return for treatment in three months.  The veteran 
returned for follow-up treatment in January 2004, during 
which time he still complained of right foot problems along 
with some abdominal discomfort due to the prescribed 
medication.  Finally, an April 2004, a private treatment 
record reports that the veteran has had no recurrent problems 
with his Achilles tendonitis.  The veteran was assessed with 
Achilles tendonitis, requested to continue physical therapy 
at home, and to return for follow-up treatment in six months.  
There are no additional complaints or treatment of a right 
foot and ankle condition thereafter.  

In fact, the probative and persuasive evidence does not show 
that the veteran has a current diagnosis of a right ankle and 
foot disability.  The veteran was afforded a VA examination 
in December 2007.  Although the examiner noted "residuals of 
right ankle/foot injury," he concluded that the veteran 
exhibits no current evidence of right Achilles tendonitis or 
evidence of a current right ankle, foot, or heel condition.  
The absence of a current diagnosis of a right ankle and foot 
disability is further supported by the veteran's assertion 
during the June 2007 hearing that he did not seek treatment 
until 2003 and the evidence of record does not reflect any 
current treatment for the claimed condition after 2004.  In 
light of the foregoing evidence, the Board finds that the 
veteran has not brought forth competent evidence from a 
medical professional of a current disability and service 
connection cannot be granted.  That a condition or injury 
that occurred in service alone is not enough to establish 
service connection; rather, there must be a current 
disability resulting from that condition or injury.  Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997) See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

However, even if assuming that the veteran has a right foot 
and ankle disability, there is no competent evidence of 
record demonstrating that his disorder began in, or is 
related to, his first period of service, or was aggravated by 
his second period of service.  In fact, as previously stated, 
the December 2007 examiner diagnosed the veteran with 
residuals of a right ankle and foot injury, but concluded 
that he does not have any current right ankle, foot, or heel 
conditions that were permanently aggravated by his military 
service.  She explained that the veteran's diagnosis of 
Achilles tendonitis in December 2003 and January 2004 was an 
"isolated event" that has resolved and not recurred.  She 
concluded that "[t]here is no evidence in the claims file 
that supports it was a chronic and recurrent condition that 
may have some relationship to [his] military service."  

The Board is aware of the veteran's contentions that his 
right foot and ankle condition are in some way service-
related.  However, the veteran is not competent to provide a 
nexus between his right foot and ankle condition and service, 
as the evidence does not show that he has the requisite 
knowledge of medical principles that would permit him to 
render opinions regarding matters involving medical diagnoses 
or medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, the veteran's claimed right 
ankle and foot disability, to include Achilles tendonitis, 
cannot be related to his active military service.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for right foot and ankle disability, 
to include Achilles tendonitis, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2004 letter sent to the veteran.  In 
the April 2004 letter, VA informed the veteran that in order 
to substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.  See also the July 2007 and May 2008 VCAA letters.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disabilities 
on appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claim is denied.  A 
supplemental statement of the case was also issued to him in 
January 2008.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records and private treatment records from December 
2003 to April 2004.  The veteran was also provided a VA 
examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

Entitlement to service connection for a right foot and ankle 
disability, to include Achilles tendonitis is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


